By the Court.—Robertson, J.
—This was an action for an injury occasioned to plaintiff’s cow in July, 1858, by the defendants’ engine, while passing over the track of the Hew York and Harlem Railroad Company. The track was unfenced at the place where the" injury occurred. The cow had been accustomed to run at large, and was wrongfully upon the track. The jury rendered a verdict for the plaintiff, and from the judgment entered thereon the defendant appealed.
The defendant was a foreign corporation, and was not bound to fence the track in question. The act of 1850 imposed that duty upon another. That act does not apply to the defendant. The plaintiff could only recover at common law, and as his negligence contributed to the injury, he was not entitled to recover.
Judgment reversed, with costs.